


110 HRES 806 EH: Providing for consideration of the

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 806
		In the House of Representatives, U.
		  S.,
		
			November 8, 2007
		
		RESOLUTION
		Providing for consideration of the
		  conference report to accompany the bill (H.R. 3222) making appropriations for
		  the Department of Defense for the fiscal year ending September 30, 2008, and
		  for other purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to consider the conference report to accompany the bill
			 (H.R. 3222) making appropriations for the Department of Defense for the fiscal
			 year ending September 30, 2008, and for other purposes. All points of order
			 against the conference report and against its consideration are waived. The
			 conference report shall be considered as read.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
